EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark S. Bicks (Reg. 28,770) on January 12, 2021.
The application has been amended as follows: 
Amendments to the Specification:
	On page 5 of the marked-up copy of the substitute specification submitted 12/11/2020, lines 10-13 have been amended as follows:
Figs. 3 and 4 are partial perspective views in section of a tool holder without machining tool with parts of the coupling device according to the invention in the uncoupled state and in the coupled state, respectively;

	On page 8 of the marked-up copy of the substitute specification submitted 12/11/2020, the last paragraph (that begins on the sixth line from the end of the page) has been amended as follows:
To release the clutch, as is shown in an example in Fig. 5, the hydraulic annular chamber 20 is pressurised again, which causes the stepped piston 22 to move back, from right to left when viewing Fig. 5.  The stepped piston [[20]] 22 then takes the engagement part 16 with it via the two front bearings 24 against the effect of the compression spring 18.  With the engagement part 16 pulled back, the tool holder disk 10 can now be swivelled again in the usual manner, and a different tool holder (not shown), which is disposed on the external circumference of tool holder disk 10, is brought into the desired machining position, as per Fig. 5, for another coupling process.  As soon as the engagement part 16 moves into its retracted position, the compression spring 56 pushes the anti-rotation lock 54, which acts as aligning device, from right to left when viewing 

	On page 10 of the marked-up copy of the substitute specification submitted 12/11/2020, the paragraph beginning on line 3 has been amended as follows:
The new tool holder solution 38 is also provided with an aligning device or aligner 66. Prior to the actual coupling process, the aligning device 66 provides a collision-free alignment between external gearing [[40]] 32 of the drive shaft 14 to the internal gearing 64 of the output shaft 44.  Aligning device 66 passes through parts of the output shaft 44 according to the depiction of Figs. 3 and 4 and is provided on the one side with a control means 68 and on the other side with an aligning means or aligner 70 that can be controlled by the control or controller means 68.  Aligning means 70 may be firmly attached to housing components of the spindle housing 48, which will be described in more detail below.  Under the influence of a further energy store in form of a compression spring 72, the control means 68 of the aligning device 66 protrudes axially with respect to parts of the tool holder 38, particularly in form of the free end of the retaining pin 35.  In the embodiment shown, the control means 68 is implemented as a control disk 74, which is guided, axially moveable inside the central recess 62, at a radial clearance to the internal gearing 64 of the output shaft 44.  The control means 68 or the control disk 74, respectively, is solidly attached to a rod component 76.  An engagement bolt 78 passes in transverse direction though the other free end of the rod component.  The engagement bolt 78 is retained as alignment means for the output shaft 44.  In accordance with the representation in Fig. 3, in the uncoupled state in pocket-shaped or groove-shaped recesses 80 on the inside of the retaining pin 35, are at the location of the transition of the retaining pin 35 to the free end face 82 of the remaining spindle housing 48.

The paragraph spanning pages 12-13 of the marked-up copy of the substitute specification submitted 12/11/2020 has been amended as follows:
While applying the solution according to the prior artFigure 2, as shown in Figures 5 and 6, torque values between drive shaft 14 and output shaft 44 of approximately 55 Nm may be transferred at a 10% duty cycle.  The new gear solution with greater engagement diameters provides for a torque transfer of 85 Nm and more.  This increased torque transfer permits the application of more powerful direct drives in the tool turret since the shaft-hub connections between the corresponding gears on a 

Amendments to the Claims:
1-11. (Previously Cancelled)  
12. (Currently Amended) A tool turret, comprising: 
a drive unit having a drive shaft with an external gearing; 
a rotatable tool holder disk;
a tool holder receivable by and rotatable with the tool holder disk and having [[with]] an output unit and capable of retaining a machining tool, the output unit having an output shaft with an internal gearing, the internal gearing engaging the external gearing when the external gearing is in a first clutch position[[;]], and the external gearing and the internal gearing forming a coupling that detachably engages and forms  such that the drive unit rotationally drives the output shaft; and 
an aligner ensuring a collision-free alignment between the external gearing and the internal gearing prior to engagement of the external gearing and the internal gearing, the aligner including on one side thereof that interacts with the drive shaft, and the aligner including, on a side thereof that is opposite the one side, an engager that is moveable so as to engage , wherein movement of the control moves the engager 
13. (Currently Amended) A tool turret according to claim 12 wherein 
the internal gearing is at an end [[face]] of the output shaft, of the drive shaft of the drive unit encompassing the output shaft [[with]] and the aligner at least partially.  
14. (Currently Amended) A tool turret according to claim 12 wherein 
the drive shaft of the drive unit is rotatably supported in a shaft holder, the drive shaft and the shaft holder being :  (i) a coupling position in which the external gearing is coupled to the internal gearing, and (ii) a decoupling position in which the external gearing is decoupled from the internal gearing 
15. (Currently Amended) A tool turret according to claim 14 wherein 
the control of the aligner is biased by an energy store to a at which the control protrudes and the engager is engaged with the tool holder; and 

wherein when the drive shaft and the shaft holder are in the coupling position, the control contacts the drive shaft and the engager is disengaged from the tool holder 
16. (Currently Amended) A tool turret according to claim 14 wherein 
the aligner further comprises a rod component extending through parts of the output shaft, and wherein the control is a control disk, wherein the engager is an engagement bolt aligning the external gearing and the internal gearing, the engagement bolt being attached to the rod component and being fixable 
17. (Currently Amended) A tool turret according to claim 16 wherein 
when the drive shaft and the shaft holder are in the coupling position.  
18. (Currently Amended) A tool turret according to claim 14 wherein 
the shaft holder is movable backward into the decoupling position by introduction of hydraulic pressure and is moved forward into the coupling position by an energy store when the hydraulic pressure is released.  
19. (Currently Amended) A tool turret according to claim 12 wherein 
the control is movable along an axis, and wherein the control is surrounded by the internal gearing of the output shaft in every one of [[its]] the possible axial displacement positions of the control.  
20. (Currently Amended) A tool turret according to claim 18 wherein
the energy store is a compression spring 
21. (Currently Amended) A tool turret according to claim 12 wherein 
the tool holder circumference of the tool holder disk
22. (Currently Amended) A tool turret according to claim 12 wherein 
the internal gearing is at a free end of the output shaft, and a portion of the aligner passes through the internal gearing 
Amendments to the Drawings:

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
.  
In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	U.S. Pat. No. 7,971,328 to Sahm et al., for example, teaches a tool turret comprising a drive unit having a drive shaft 57 with external gearing (Figure 1; col. 4, lines 30-37, for example).  Additionally, Sahm et al. teaches a rotatable tool holder disk 3 (that rotates about axis 7; see Figure 1 and col. 3, lines 10-19, for example).  Additionally, Sahm et al. teaches a tool holder that is receivable by and rotatable with the tool holder disk 3, which tool holder 25 has an output shaft 25 that has an internal gearing 55, and which tool holder is capable of (via intervening structure) retaining (when 57 is received by 55) a machining tool (at 61; see Figure 1 and col. 4, lines 41-46, for example).  The internal gearing (at 55) engages the external gearing (of 57) when the external gearing of 57 is in a “first clutch position” (at which 55 and 57 are engaged).  See Figure 1 and col. 4, lines 30-37, for example.  
	Furthermore, note that Sahm et al. teaches an “aligner” 21/23 having a control (see pin 23) on one side “thereof” that (ultimately, via intervening structure 25, 55) “interacts” with the drive shaft 57 (see Figures 1-3 and col. 3, lines 34-44 and col. 4, lines 9-16, for example).  The aligner is considered to serve to ensure collision free alignment of the external and internal gearing by controlling the rotational position of 21 and 25 (at least due to the shape of 23; see Figures 1-3; see also col. 4, lines 10-16, for example).  
	However, it is noted that the external gearing (of 57) and the internal gearing 55 do not form a coupling that forms a drive connection between the drive unit (that has drive shaft 57) and claim 12.  Additionally, Sahm et al. does not teach that the aligner 21/23 includes “on a side thereof that is opposite the one side” (the one side being recited in the limitation “the aligner including on one side thereof a control that interacts with the drive shaft”), “an engager that is movable so as to engage the tool holder, wherein movement of the control moves the engager”, as set forth in independent claim 12.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Sahm et al., and thus, for at least the foregoing reasoning, Sahm et al. does not render obvious the present invention as set forth in independent claim 12.
	The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement (IDS)
It is noted that no copies were provided of the foreign patent documents listed on the IDS filed 2/25/2019 as references BA through BH.  These references were thus lined through on the 2/25/2019, for failure to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  That 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on (571) 272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
January 12, 2021